Citation Nr: 0904607	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  02-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from November 1976 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in an August 2006 
decision that denied the claim. The veteran appealed the 
August 2006 decision to the Court of Appeals for Veterans 
Claims (Court). In December 2007, the Court granted a joint 
motion by the parties to remand the issue to the Board for 
adjudication consistent with the remand. Meanwhile, the 
veteran submitted a May 2008 request for a hearing before the 
Board. By way of a June 2008 remand, the Board deferred its 
decision until the veteran's hearing request was fulfilled. 
The veteran was afforded a September 2008 videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim must be remanded for a VA PTSD examination to 
determine whether the verified incident of the veteran 
accompanying the remains of his brother is sufficient to be 
considered a stressor for a PTSD diagnosis. 

Since the record does not show the veteran serving in combat, 
credible supporting evidence is necessary in order to grant 
service connection for PTSD. 38 C.F.R. § 3.304 (2008). 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen v. 
Brown, 10 Vet. App. 128 at 147 (citing Moreau, 9 Vet. App. at 
395) (1997).

Service medical records reflect that the veteran was treated 
for psychiatric disorders. VA treatment records show that the 
veteran continued to receive psychiatric treatment over many 
years, including treatment for a PTSD diagnosis. 

At the September 2008 Travel Board hearing, the veteran 
reported experiencing the following three stressors: 
accompanying his brother's remains on transport for burial in 
March 1978; witnessing two fellow soldiers' corpses after a 
shooting; and being stabbed during a robbery while stationed 
in Okinawa, Japan sometime in either 1978 or 1979. 

To date, only the incident of the veteran accompanying his 
brother's remains is verified. A March 1978 memorandum from 
the veteran's commanding officer showed that the veteran was 
authorized leave to escort the remains of his brother for 
burial. Regarding the shooting incident, the RO attempted to 
verify the veteran's report of witnessing the corpses of 
fellow soldiers after a shooting. It forwarded the detailed 
information reported by the veteran to the Navy Criminal 
Investigative Service (NCIS) in August 2000. The NCIS 
reported in February 2001 that it was unable to verify the 
incident as reported by the veteran. As for the reported 
robbery, the veteran has not presented supporting evidence or 
described in detail, such as the month, year, and specific 
place, to verify the incident.     
 
The veteran underwent a VA PTSD examination in September 
2000. The examiner noted that the only verified in-service 
stressor was the death of the veteran's brother. He also 
noted that the veteran claimed one of his roommates shot and 
killed two other roommates in service. The examiner reviewed 
the claims file and stated that the veteran had numerous 
symptoms of PTSD. The diagnosis was PTSD, moderate and major 
depressive disorder. The examiner listed the following 
stressors: unemployment, homelessness, and chronic 
psychiatric difficulties. The examiner also stated that the 
veteran's transporting of his decreased brother is not a 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV), category A stressor for PTSD; and the 
veteran's PTSD is related to the unverified stressor of 
observing fellow soldiers being shot and killed.

Relying on this medical opinion stating that the veteran 
accompanying his brother's remains is not a stressor for 
PTSD; the Board denied the claim in an August 2006 decision. 
Through a joint motion for remand, the Court approved a 
motion to remand the case for the Board to provide a more 
thorough explanation for its decision, through clarification 
of the medical examiner's opinion. To comply with the joint 
motion for remand, the Board finds that a second medical 
opinion is necessary with an explanation on whether the 
verified stressor of accompanying the brother's remains is 
sufficient to cause PTSD.

The claim is therefore remanded for a medical opinion 
explaining why or why not the incident of the veteran 
accompanying his brother's remains is sufficient to be a PTSD 
stressor under the DSM-IV criteria. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will:

a. Ascertain if the veteran has 
received any VA, non-VA, or other 
medical treatment for PTSD, or any 
mental disorder, that is not 
evidenced by the current record.  
The veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The AMC/RO 
should then obtain these records and 
associate them with the claims 
folder.  

b. Afford the veteran an additional 
opportunity to  provide any further 
clarifying information as to any of 
the claimed stressors, previously 
discussed above and within the 
record. Upon the veteran's response, 
the AMC/RO will ascertain if any 
further research efforts toward 
substantiation of the claimed 
stressors is appropriate. 

2. After a reasonable period of time, or 
upon the veteran's response and further 
information has been developed as to the 
claimed stressors, the AMC/RO will 
schedule the veteran for another mental 
disorders examination. The claims file 
will be made available for review by the 
examiner and the examiner should state 
that he or she reviewed the claims file 
and a copy of this remand in any report 
generated. After examining the veteran, 
the examiner must report: 

a. Whether the veteran has PTSD, or 
any other mental disorder that was 
caused by any incident of military 
service. In responding to this 
inquiry, the examiner must state the 
medical basis for the opinion, in 
accordance with the provisions of 
the Diagnostic and Statistical 
Manual, 4th Edition. 

b. If the veteran has PTSD, whether 
the veteran's accompanying his 
brother's remains is sufficient to 
be a PTSD stressor within the DSM-IV 
criteria. The examiner must provide 
an explanation for any 
determination;

c. If the veteran is found to have a 
current PTSD diagnosis, then the 
examiner must state whether 
witnessing the brother's remains is 
an underlying stressor resulting in 
the current PTSD diagnosis.
 
If an opinion cannot be rendered without 
resort to speculation, the examiner must 
state so. All opinions must be expressed 
in terms of medical certainty.  

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO should review the 
requested examination report and required 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




